PER CURIAM.
We affirm appellant’s convictions and sentences because there was sufficient proof that appellant violated the terms and conditions of his community control. However, we remand for correction of the order revoking community control. That order erroneously recited that appellant had been found guilty of violating conditions six (commission of a new criminal offense) and eight (failure to work diligently at a lawful occupation). Reference to these unproven charges should be deleted.
SCHOONOVER, A.C.J., and THREADGILL and BLUE, JJ., concur.